t c memo united_states tax_court washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd walter j hoyt iii tax_matters_partner et al petitioner v commissioner of internal revenue respondent docket nos filed date the following cases are consolidated herewith florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd walter j hoyt iii tax_matters_partner docket no durham farms ltd durham farms ltd durham farms ltd durham farms ltd durham farms ltd durham farms ltd walter j hoyt iii tax_matters_partner docket no florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd walter j hoyt iii tax_matters_partner docket no florin farms ltd florin farms ltd florin farms ltd florin farms ltd farms ltd florin farms ltd florin farms ltd walter j hoyt iii tax_matters_partner docket no durham farms ltd durham farms ltd durham farms ltd durham farms ltd walter j hoyt iii tax_matters_partner docket no durham farms ltd durham farms ltd durham farms ltd durham farms ltd walter j hoyt iii tax_matters_partner docket no washoe ranches ltd washoe ranches ltd walter j hoyt iii tax_matters_partner docket no washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd walter j hoyt iii tax_matters_partner docket no washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd walter j hoyt iii tax_matters_partner docket no durham farms ltd durham farms ltd walter j hoyt iii tax_matters_partner docket no durham farms ltd durham farms ltd durham farms ltd durham farms ltd durham farms ltd durham farms ltd walter j hoyt iii tax_matters_partner docket no washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd washoe ranches ltd walter j hoyt iii tax_matters_partner docket no florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd florin farms ltd walter j hoyt iii tax_matters_partner docket no walter j hoyt iii pro_se margaret martin for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge stanley j goldberg pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent issued a notice of final partnership administrative adjustments to each limited_partnership involved in these consolidated cases determining adjustments in the amounts and for the tax years as set forth in the appendix hereto walter j hoyt iii petitioner the tax_matters_partner for each of the limited_partnerships partnerships involved herein filed a petition for redetermination of the partnership adjustments all issues except one have been settled by stipulation so that the only remaining issue to be decided is unless otherwise indicated all section references are to the internal revenue code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure each limited partnership's correct amount of schedule f income if any to be calculated in accordance with a settlement agreement the agreement dated date entered into between walter j hoyt iii and respondent's sacramento california appeals_office at trial respondent submitted a motion for entry of decision and a proposed decision document in each case that includes the schedule f income petitioner objected to respondent's motion as stated on the record respondent recharacterized her motion as a motion for summary_judgment that was filed as such if we decide that the agreement provides for the inclusion of schedule f income then the parties agree that the amount of schedule f income reflected in each proposed decision document is correct and that we may enter the proposed decision document in each case however if we decide that the agreement does not provide for schedule f income then we may enter a decision in each case minus the schedule f income shown thereon these consolidated cases involved adjustments to partnership income of washoe ranches through florin farms through and durham farms through for taxable years ended date and all the partnerships are limited_partnerships formed to engage in the business of cattle breeding this court has previously considered the tax consequences of the hoyt family cattle breeding operations in bales v commissioner tcmemo_1989_568 the bales case involved deficiencies in federal income taxes of individual limited partners for the taxable years through who had invested in florin farms and durham farms and and washoe ranches and as a result of our opinion in bales v commissioner supra on date walter j hoyt iii the general_partner and tax_matters_partner entered into a settlement with respondent's sacramento california appeals_office setting forth the basis of settling all hoyt cattle partnership cases for the taxable years through findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated by this reference the partnerships purchased the cattle used in their breeding operations from hoyt sons ranches ranches in payment for the cattle purchased the partnerships executed promissory notes payable to ranches during the taxable years in issue they transferred cattle to ranches in payment of principal and interest due on the notes the parties introduced documentary_evidence as to each of these transactions bills of sale from ranches to the partnerships promissory notes from them to ranches and bills of sale from them to ranches the partnerships reported income recognized on the transfer of cattle to ranches in payment of principal and interest as gain under sec_1231 respondent adjusted this item to zero on the final partnership administrative adjustments issued to each partnership pursuant to the settlement agreement the numbers of cattle subject_to depreciation by the partnerships for the taxable years in issue were reduced all cattle were subject_to revised valuation as well as a result the amounts of principal due on the notes payable to ranches for the cattle purchased were reduced and respondent recalculated the annual interest due based on these amounts according to the provisions of the settlement agreement such interest was to be computed on an original principal balance of dollar_figure the settled cost_basis of the breeding cattle per head times the number of cattle in service during the first year of each partnership the pertinent portions of the agreement provide the primary purpose of this memorandum is to memorialize the bases we reached for settling all cases involving hoyt cattle partnerships for the years through it is our express intent to apply the provisions specified in this memorandum to determine the tax effects on partnership transactions and operations satisfaction of obligations for interest principal payments and management fees by transferring calves and culled cows will constitute ordinary_income to the investor partnerships this convention is consistent with the tax court's decision in bales v commissioner which provides that -- calves are not sec_1231 property and -- although culled cattle are sec_1231 property the gain on which may be long term capital_gain depending on the holding_period depreciation allowed must be recaptured as ordinary_income under the provisions of sec_1245 principal payments equal to of the face_amount of the notes payable to ranches will begin according to terms of the notes -- in the sixth year of the partnership the agreement includes a provision listing the total number of cattle in service and subject_to depreciation by the investor partnerships for each of the taxable years through the stipulation of facts provides in part all of the payments on the promissory notes made by the partnerships to hoyt sons ranches beginning in the sixth year after the respective notes were executed were paid_by transferring cattle with a zero basis rather than cash the petitioners agree that all of the figures shown on the schedules joint exhibits 372-nh a schedule of the interest and principal due for each of the years through are correct the petitioners agree that all of the interest and principal payments beginning in the sixth year of the notes were made by the transfers of cattle rather than cash the following terminology is used in the cattle business cattle are classified as calves from birth to weaning heifer calves being female calves after weaning females are referred to as heifers or yearling heifers a heifer that bears a calf is thereafter a cow culled cows are cows that are removed from the breeding herd because they are suffering performance problems such as not producing milk or not breeding cows may be culled due to age opinion at trial respondent filed a motion for summary_judgment in these consolidated cases given the disposition of the issue on the merits as discussed below we do not find it necessary to address respondent's motion for summary_judgment and it will be denied under section a settlement agreement between respondent and a tax_matters_partner related to the determination of partnership items for any partnership taxable_year is binding on the parties to the agreement with respect to the determination of partnership items for such partnership taxable_year unless there is a showing of fraud malfeasance or misrepresentation of fact sec c petitioner and respondent both assert that the agreement is clear and unambiguous and neither party seeks to have it set_aside however the parties do not agree on the proper interpretation and enforcement of the agreement petitioner argues that the settlement memorandum was a complete integration of the agreement between petitioners and respondent and that respondent is precluded from relying on facts not contained therein petitioner argues that because the agreement limited the number of cattle subject_to depreciation the agreement failed to provide for the cattle necessary for the partnerships to make the payments of principal and interest to hoyt sons ranches by the transfer of cattle petitioner contends that the provision in the settlement agreement regarding payments of principal on the notes must be read to include the intention to make such payments by the transfer of registered shorthorn heifers petitioner further contends that the cattle transferred in payment of the notes as stipulated were not calves or culled cattle but registered shorthorn heifers petitioner argues that the bales decision and the agreement do not apply to the type of cattle transferred respondent argues that the terms of the agreement are clear limiting only the number of cattle subject_to depreciation not the total number of cattle because petitioner has stipulated that all principal and some interest payments on the notes were made by transferring cattle with a zero basis respondent claims that these cattle would be nondepreciable or fully depreciated and not limited in number by the terms of the agreement respondent argues that the partnerships must recognize ordinary_income in the amount of those payments by the terms of the agreement the settlement of tax cases is governed by general principles of contract law a settlement agreement is in essence a contract each party agrees to concede some rights which he or she may assert against his or her adversary as consideration for those secured in the settlement agreement 26_tc_171 in determining the proper meaning of the terms of the agreement we look to the language of the agreement and the circumstances surrounding its execution 52_tc_420 generally extrinsic evidence will not be admitted to expand vary or explain the terms of a written_agreement unless the agreement is ambiguous 100_tc_319 affd 47_f3d_168 6th cir 92_tc_776 petitioner bears the burden of proving that his interpretation of any ambiguous contract language is correct rule a rink v commissioner supra pincite the settlement agreement provides that the partnerships must recognize ordinary_income in the amount of any interest and principal payments made by the transfer of calves in addition they must recognize income on the transfer of any culled cattle in payment on the notes and such income will be ordinary in character to the extent it represents depreciation_recapture the stipulations provide that the partnerships transferred cattle with a zero basis in payment on the notes in amounts stipulated we interpret this to mean that they transferred calves culled cattle or some combination thereof to ranches in payment of interest and principal due on the notes thus we find that the agreement applies to this transaction because their bases in these cattle were zero the partnerships must recognize ordinary_income in a manner consistent with the decision in bales v commissioner supra as provided in the agreement and stipulations we believe that a reasonable person with knowledge of the facts and circumstances surrounding the agreement would interpret the agreement and stipulations in this manner thus we hold that the agreement provides for the inclusion of schedule f income in the amounts shown in respondent's proposed decision documents petitioner argues that this interpretation is inconsistent with the other terms of the agreement an agreement should be interpreted as a whole and any writings which are part of the same transaction should be interpreted together restatement contract sec_2d sec an interpretation that gives a reasonable meaning to all parts of the contract will be preferred to one that leaves portions of the contract meaningless 47_f3d_168 6th cir affg 100_tc_319 restatement contract sec_2d sec williston on contracts sec 3d ed petitioner argues that the agreement limits the total number and class of cattle held by the partnerships the provision establishing the number of cattle held by the partnerships clearly applies by its terms only to depreciable cattle petitioner argues that we should infer from this language that no other cattle exist we find this reading to be inconsistent with other provisions of the agreement for example although not directly relevant to these cases the agreement provides that cattle owned by the partnerships as of date will be considered fully depreciated at the end of thus the agreement provides that there are cattle that are no longer subject_to depreciation in addition as set out above the agreement provides that payments made by the partnerships to ranches by transfer of calves or culled cows will constitute ordinary_income in a manner consistent with the decision in bales v commissioner in that case the court stated that dispositions of breeding cattle including culled cows are taxed pursuant to sec_1231 subject_to the recapture provisions of sec_1245 the court further stated calves that are used for payment on the notes are not held for breeding purposes and are not accorded sec_1231 treatment bales v commissioner tcmemo_1989_568 such calves would not be subject_to an allowance for depreciation and thus would not be subject_to the limitation on depreciable cattle set forth above cf sec_1_167_a_-6 income_tax regs if petitioner's reading were accepted this provision concerning calves would be rendered meaningless we note that the agreement is not completely clear in all of its terms in part the agreement provides for federal_income_tax purposes all the cattle are adult breeding cattle each having an original depreciable basis of dollar_figure we do not think this provision is clear and unambiguous because it could be read on its own to limit the type of cattle held by the partnerships however we interpret this paragraph as qualifying the one directly preceding it which limits the number of cattle subject_to depreciation for each year and neither party has suggested a different interpretation after considering these provisions and the agreement as a whole we reject petitioner's argument that the provision limiting the number of depreciable cattle should be read to limit the total number of cattle held by the partnerships even if we found the agreement ambiguous as to this provision petitioner has offered no extrinsic evidence that supports his position we find that the agreement limited the number of cattle subject_to depreciation only but did not limit the number of non-depreciable cattle owned by the partnerships petitioner further argues that the portion of the agreement that provides that principal payments will begin in the sixth year of the partnership should be enforced by concluding that such payments are to be made by the transfer of registered shorthorn heifers the language of the agreement is silent as to the method of payment petitioner's proffered evidence when considered in light of general contract principles does not convince us that his interpretation is correct when the court asked petitioner if he assumed or intended that the provision meant that payment would be made by the transfer of registered shorthorn heifers he responded i wouldn't characterize it that way he testified that he did not designate in the provision the class of cattle with which payment was to be made because he was focusing on trying to draft a document for the basis of settlement we find that although the agreement does not provide a specific method of payment on the notes the parties have stipulated that the payments were made by the transfer of cattle ordinarily a stipulation of fact is binding on the parties and the court is constrained to enforce it rule the court will not permit a party to a stipulation to qualify change or contradict the stipulation except where justice requires rule e the interpretation of a stipulation is determined primarily by ascertaining the intent of the parties by applying rules of contract law 87_tc_1451 as we understand petitioner's argument he claims that the cattle transferred in payment on the notes as stipulated were not culled cows or calves but were registered shorthorn heifers and therefore not covered by the agreement petitioner argues that there is no gain to be recognized from the transfers because the bales decision does not apply to this class of cattle we disagree petitioner has stipulated that the cattle transferred had a zero basis thus the transfers result in ordinary_income to the partnerships regardless of whether the cattle are heifers or culled cows and calves a stipulation may be set_aside where it is clearly contrary to the facts disclosed on the record 93_tc_181 the evidence offered by petitioner consists of bills of sale from the partnerships to the ranches corresponding to the cattle that petitioner claims were transferred in payment on the notes the bills refer to the cattle as registered shorthorn heifers the bills of sale do not indicate the partnerships' basis in any of the cattle the facts in this record do not show that the partnerships made payment on the notes with cattle other than those with a zero basis as stipulated accordingly they must recognize gain in the amounts of the payments of interest and principal on the notes petitioner's argument concerning the terms of the agreement and stipulation is not entirely clear and we will briefly address the alternate argument we think he may be attempting to make the argument can be summarized as follows the agreement sets out the number of cattle subject_to depreciation on an annual basis as stated in the petition the partnerships sold registered shorthorn heifers that had been held for breeding purposes for over months in payment of the notes these cattle would be depreciable because the number of cattle subject_to depreciation does not decrease in correlation to the cattle transferred in payment on the notes the agreement does not provide the partnerships with sufficient cattle to make such payments therefore the payments could not have been made under the binding terms of the agreement we are not persuaded by this argument even if the cattle transferred were depreciable registered shorthorn heifers petitioner has stipulated that the cattle had zero basis and as explained above we will not set_aside this stipulation therefore the cattle would be fully depreciated and outside of the provision limiting the number of cattle held subject_to depreciation in the alternative petitioner argues that because respondent calculated lower interest payable by the partnerships for the years in issue consistent with the agreement in some of the years they paid cash to hoyt sons ranches in excess of the amounts due this cash petitioner asserts should be applied to any future principal and interest due on the notes payable to hoyt sons ranches before the partnerships recognize any ordinary_income on the transfer of cattle in payment respondent argues that the stipulation clearly negates any claim that the partnerships made payments on the notes with cash and that they are bound by the stipulation the court will hold the parties bound by a stipulation unless justice requires otherwise rule e the court may modify or set_aside a stipulation which is clearly contrary to the facts revealed on the record cal-maine foods v commissioner supra petitioner attached schedules entitled partnerships cash reconciliation to petitioner's posttrial brief for each of the years through this exhibit is not considered to be evidence rule b petitioner also argues that the stipulations entered in another case are evidence in support of his position stipulations have effect in the cases only in which they are entered and are not binding for any other purpose rule e therefore the stipulations from the other cases are not evidence in these cases petitioner has offered no other evidence to show that any cash was paid to hoyt sons ranches the only evidence introduced by petitioner are the bills of sale detailing the number of cattle transferred as payment on the notes moreover petitioner stipulated that the payments at issue were made by transferring cattle not cash this stipulation is not clearly contrary to the facts disclosed on the record therefore we find that the partnerships made interest and principal payments beginning in the sixth year of the notes payable by transferring cattle they must recognize ordinary_income on the transfer of cattle in the amounts stipulated to reflect the foregoing an appropriate order and decision will be entered in each case appendix taxable adjustments year investment ordinary separately_stated docket no partnership ending tax_credit income partnership items washoe ranches ltd dollar_figure dollar_figure dollar_figure big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number big_number big_number florin farms ltd -0- big_number big_number florin farms ltd -0- big_number big_number florin farms ltd -0- big_number big_number florin farms ltd -0- big_number big_number florin farms ltd -0- big_number big_number florin farms ltd -0- big_number big_number florin farms ltd -0- big_number big_number taxable adjustments year ordinary separately_stated docket no partnership ending income partnership items florin farms ltd dollar_figure dollar_figure florin farms ltd big_number big_number florin farms ltd big_number big_number florin farms ltd big_number big_number florin farms ltd big_number big_number florin farms ltd big_number big_number florin farms ltd big_number big_number durham farms ltd big_number big_number durham farms ltd big_number big_number durham farms ltd big_number big_number durham farms ltd big_number big_number durham farms ltd big_number big_number durham farms ltd big_number big_number durham farms ltd big_number big_number durham farms ltd big_number big_number washoe ranches ltd big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number washoe ranches ltd big_number big_number durham farms ltd big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number durham farms ltd big_number big_number big_number big_number taxable adjustments year ordinary separately_stated docket no partnership ending income partnership items washoe ranches ltd dollar_figure dollar_figure big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number washoe ranches ltd big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number florin farms ltd big_number -0- big_number -0- florin farms ltd big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number florin farms ltd big_number big_number big_number big_number
